UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-24012 DEEP WELL OIL & GAS, INC. (Exact name of registrant as specified in its charter) Nevada 98-0501168 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 700, 10150 - 100 Street, Edmonton, Alberta, Canada T5J 0P6 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (780) 409-8144 Former name, former address and former fiscal year, if changed since last report: not applicable. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ The number of shares of common stock outstanding as of March 31, 2014 was 229,326,287. TABLE OF CONTENTS Page Number PART I – FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4. CONTROLS AND PROCEDURES 25 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 25 ITEM 1A. RISK FACTORS 25 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4. MINE SAFETY DISCLOSURES 25 ITEM 5. OTHER INFORMATION 26 ITEM 6. EXHIBITS 27 SIGNATURES 28 2 DEEP WELL OIL & GAS, INC. (AND SUBSIDIARIES) (An Exploration Stage Company) Condensed Consolidated Balance Sheets March 31, 2014 and September 30, 2013 March 31, September 30, (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable net of allowance of $nil (September 30, 2013 - $17,408) Prepaid expenses Total Current Assets Long term investments (Note 8) Oil and gas properties, net (Notes 3 and 4) Property and equipment, net of depreciation (Note 7) TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accounts payable – related parties (Note 9) – Loan payable – related parties (Note 9) – Total Current Liabilities Asset retirement obligations (Note 10) TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Common Stock: (Note 11) Authorized: 600,000,000 shares at $0.001 par value Issued and outstanding: 229,326,987 shares (September 30, 2013 – 229,326,987 shares) Additional paid in capital Deficit accumulated during exploration stage (17,575,460 ) (16,738,106 ) Total Shareholders’ Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to the condensed consolidated financial statements 3 DEEP WELL OIL & GAS, INC. (AND SUBSIDIARIES) (An Exploration Stage Company) (Unaudited) Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) For the Three and Six Months Ended March 31, 2014 and 2013 and the Period from September 10, 2003 (Inception of Exploration Stage) to March 31, 2014 Three Months Ended Three Months Ended Six Months Ended Six Months Ended September 10, (Inception) to March 31, March 31, March 31, March 31, March 31, Revenue $
